48 N.Y.2d 885 (1979)
In the Matter of Presbyterian Residence Center Corporation, Appellant,
v.
Wallace Wagner, as Assessor of the City of Rochester, et al., Respondents.
Court of Appeals of the State of New York.
Argued November 14, 1979.
Decided December 11, 1979.
Douglas S. Gates for appellant.
Louis N. Kash, Corporation Counsel (Susan Hauser, Merwyn M. Kroll, James S. Grossman and Mark J. Moretti of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (66 AD2d 998).